DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-6,8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DE102008030709 (hereinafter ‘709) in view of Baudry (US20170050682).
With respect to claim 1 ‘709 discloses an acoustic shield for a motor vehicle the shield comprising:
A thermos compressed shell (30) based on fibers bound together to form a porous shell that has noise absorption properties, the shell comprising an internal face and an external face,
A sheet of metal (12 see paragraph 0020 of machine translation) for thermal protection against a heat source, the sheet covering all or part of the internal face,
Wherein the sheet is attached in a substantially fluidtight manner, essentially via its periphery to the shell to create a peripheral seal and maintain except at the periphery an air gap () between the sheet and the shell to protect the sheet from heat accumulated by the sheet.
While not expressly disclosing the heat source on the vehicle to be the engine, it would have been an obvious smatter to use the cover to reduce noise from the engine by covering the engine.
With regard to the use of a thermoplastic binder element to bind the fibers, this is a known means of providing an acoustic mat as disclosed by Baudry (paragraph 0005).
It would have been obvious to form the acoustic fiber element in a known and conventional way so as to arrive at expected results.

With respect to claim 3 regarding the selection of less than 1mm for the thickness of the air gap it would have been obvious to one of ordinary skill in the art to select any thickness which met the limitations needed to protect the fibrous element while minimizing the thickness of the device overall. 
With respect to claim 4 ‘709 discloses the use of a dimpled plate member analogous to the plurality of claimed bumps and similarly forming accentuated thickness.
With respect to claim 5 ‘709 discloses wherein the bumps are arranged in a regular array (figure 1). As to the selection of the pitch this would have been an obvious matter of tuning the already present variable to arrive at a goffered sheet. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 6 ‘709 discloses a recessed portion of the fibrous element, this would be analogous to a protruding portion of the metal extending away from the fibrous element. The air space being formed by known means the use of a rib which would serve to strengthen the metal plate in a manner well understood in the art of metal working, would similarly form a gap.  This would allow for the obvious combining of known functions of known elements. 
With respect to claim 8 ‘709 discloses the presence of the plate and thus a thickness, it would have been obvious to select any thickness that would serve to allow the device to function. It has been held that that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 10 regarding the use of welding to permanently attach at the portion taught to be crimped (that is at 22 in ‘7809) this would have been an obvious matter as welding is a known attachment technique known to have good retention properties. 
s 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DE102008030709 (hereinafter ‘709) in view of Baudry (US20170050682) as applied to claim 1 and in further view of JP201731835 (hereinafter ‘835).
With respect to claims 7 and 9 ‘709 as modified by Baudry does not expressly discloses a plurality of openings, be they incisions or perforation so as to allow the exit of heat. 
‘835 discloses (see figure  5 and abstract) the use of a plurality of openings for the escape of heat for the improvement of the durability of the heat insulator. 
It would have been obvious to combine the teachings of ‘835 to provide small openings to allow the exchange of air while still providing thermal resistance and acoustic resistance  with the device of ‘709 so as to improve the durability there of.  
It would have been similarly obvious to provide the opening sin the form of incision positioned as claimed or the micro perforations as claimed as in each case these would be merely a specific type of opening that would have been known to one of ordinary skill. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishiki (US20190017435) discloses a sound insulation structure; More (US9362799) discloses an acoustic covering; Sei (US20160076443) discloses an acoustic engine cover; Oxenknecht (US20060194025) discloses a multilayered dimpled heat shield; Berbner (US20060124387) discloses a soundproof thermal shield; Matias (US20040238276) discloses an acoustical heat shield; Zwick (US6302466) discloses a vibration damping heat shield; and Pirchl (US5996730) discloses a heat shield with acoustic insulation.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837